Exhibit 10.19

 



US 4841491v.5

Targa Resources Corp.
2010 Stock Incentive Plan



Performance Share Unit Grant Agreement

Grantee:

______________

Date of Grant:

______________

Target Number of Performance Share Units Granted:


______________

1.Performance Share Unit Grant.  I am pleased to inform you that you have been
granted the above target number of Performance Share Units (the “Target PSUs”)
with respect to the common stock, par value $0.001 per share (“Common Stock”),
of Targa Resources Corp., a Delaware corporation (the “Company”), under the
Targa Resources Corp. 2010 Stock Incentive Plan (the “Plan”).  Each Performance
Share Unit awarded hereby (a “PSU”) represents the right to receive one share of
Common Stock subject to the terms and conditions of this Performance Share Unit
Grant Agreement, including Attachment A hereto (this “Agreement”), and the
number of PSUs that may become vested hereunder may range from 0% to 250% of the
Target PSUs, subject to the Committee’s discretion to increase the ultimate
number of Vested PSUs (as defined on Attachment A) above the foregoing maximum
level as described herein.  Each PSU also includes a tandem dividend equivalent
right (“DER”), which is a right to receive an amount equal to the cash dividends
made with respect to a share of Common Stock during the Performance Period (as
defined on Attachment A), as described in Section 5 (with the amount of DERs
actually paid correlated to the ultimate number of Vested PSUs as described
herein).  The terms of the grant are subject to the terms of the Plan and this
Agreement, and the PSUs are hereby designated by the Committee to be a Phantom
Stock Award that is a Performance Award for purposes of the Plan.    

2.Performance Goal and Payment.  

a.Subject to the further provisions of this Agreement, (i) if, when and to the
extent, the applicable Performance Goal (as defined on Attachment A) is
determined by the Committee to be achieved and (ii) if you satisfy the
Continuous Service Requirement (as defined in Section 3 below), then as soon as
reasonably practical following such determination, but in no event later than
the 74th day following the end of the Performance Period (the “Payment Date”),
you will receive payment in respect of the Vested PSUs in the form of a number
of shares of Common Stock equal to the number of Vested PSUs. Any fractional
Vested PSUs shall be rounded up to the nearest whole PSU. In addition, you will
receive a cash payment on the Payment Date in an amount equal to the amount of
the accumulated DERs that you are entitled to under Section 5.  

 

--------------------------------------------------------------------------------

 

b.If the Committee determines that the TSR Performance Factor (as defined on
Attachment A) is zero such that the Performance Goal is not achieved, all of
your Target PSUs subject to this Award (along with any accumulated DERs) will be
cancelled automatically without payment at the end of the Performance Period and
automatically forfeited.  

3.Vesting.

a.For purposes of this Agreement, you shall be considered to have satisfied the
“Continuous Service Requirement” as long as (i) you remain an employee of either
the Company or an Affiliate, or (ii) (A) you remain a Consultant to either the
Company or an Affiliate and/or (B) following your voluntary termination of
employment, you refrain from accepting other employment with, or providing
services to, (1) any competitor of the Company, or (2) any other organization if
the employment or services to be provided thereto are in a substantially similar
capacity, role, or function as has been provided to the Company and its
Affiliates (collectively, the “Company Group”), but excluding the ability to
provide services as a director of such other organizations.  Nothing in the
adoption of the Plan, nor the award of the PSUs thereunder pursuant to this
Agreement, shall confer upon you the right to continued employment by or service
with the Company Group or affect in any way the right of the Company Group to
terminate such employment or service at any time.  Unless otherwise provided in
a written employment or consulting agreement or by applicable law, your
employment by or service with the Company Group shall be on an at-will basis,
and the employment or service relationship may be terminated at any time by
either you or the Company Group for any reason whatsoever, with or without cause
or notice.  Any question as to whether and when there has been a termination of
such employment or service, and the cause of such termination, shall be
determined by the Committee or its delegate, and its determination shall be
final.

b.If you fail to satisfy the Continuous Service Requirement during the
Performance Period for any reason other than as provided in Section 3(c) below,
all PSUs and tandem DERs awarded to you shall be automatically forfeited without
payment upon your termination.      

c.Notwithstanding anything to the contrary in this Agreement, if prior to the
end of the Performance Period you cease to satisfy the Continuous Service
Requirement as a result of your death or Disability, then you will nevertheless
be deemed to have satisfied the Continuous Service Requirement for purposes of
this Agreement and any PSUs determined to be Vested PSUs in accordance with
Attachment A (along with any accumulated DERs allocated thereto) will be paid to
you on the Payment Date specified in Section 2(a) hereof.  For purposes of this
Agreement, “Disability” shall mean a disability that entitles you to disability
benefits under the Company’s long-term disability plan (or that would entitle
you to disability benefits under the Company’s long-term disability plan if you
were an active employee).

-2-

--------------------------------------------------------------------------------

 

4.Change in Control.  

a.Notwithstanding anything to the contrary in this Agreement, provided you have
not previously ceased to satisfy the Continuous Service Requirement, upon the
occurrence of a Change in Control during the Performance Period that constitutes
a “change in control event” as defined in the regulations and guidance issued
under Section 409A of the Code: (A) any PSUs determined to be Vested PSUs in
accordance with the provisions of Attachment A shall be payable to you as soon
as reasonably practical following the date of such Change in Control (but in no
event later than the 74th day following such date) in the form of Common Stock,
and (ii) any accumulated DERs allocated thereto shall be payable at the same
time in the form of cash.  

b.Notwithstanding anything else contained above in this Section 4 to the
contrary, the Committee may elect, at its sole discretion by resolution adopted
prior to the occurrence of the Change in Control, to have the Company satisfy
your rights in respect of the PSUs (as determined pursuant to the foregoing
provisions of this Section 4), in whole or in part, by having the Company make a
cash payment to you within five business days of the occurrence of the Change in
Control in respect of all such PSUs or such portion of such PSUs as the
Committee shall determine.  Any cash payment made pursuant to the foregoing
sentence for any PSUs shall be calculated based on the Fair Market Value of a
share of Common Stock on the date of the Change in Control.

c.Notwithstanding anything else contained in this Section 4 to the contrary, if
a Change of Control occurs that is not also a “change in control event” as
defined in the regulations and guidance issued under Section 409A of the Code,
the payment amounts described in this Section 4 shall be made on the earlier to
occur of (i) the Payment Date specified in Section 2(a) hereof, and (ii) the
occurrence of an event that constitutes a “change in control event” as defined
in the regulations and guidance issued under Section 409A of the Code with
respect to the Company (with payment made as soon as reasonably practicable
following such event).  

5.DERs.  Beginning on the later of the Date of Grant and the first day of the
Performance Period, in the event the Company declares and pays a dividend in
respect of its Common Stock and, on the record date for such dividend, you hold
PSUs granted pursuant to this Agreement that have not been settled in accordance
with the terms hereof, the Company shall credit DERs to an account maintained by
the Company for your benefit in an amount equal to the product of (a) the cash
dividends you would have received if you were the holder of record, as of such
record date, of one share of Common Stock times (b) your number of Target
PSUs.  Such account is intended to constitute an “unfunded” account, and neither
this Section 5 nor any action taken pursuant to or in accordance with this
Section 5 shall be construed to create a trust of any kind.  Provided you have
satisfied the Continuous Service Requirement (including pursuant to Section
3(c)) and subject to the further provisions of this Agreement, accumulated DERs
shall be paid to you on the Payment Date (without interest) in accordance with
the terms of Section 2 in an amount equal to the product of (i) the accumulated
DERs, times (ii) the TSR Performance Factor (as defined on Attachment A).  

-3-

--------------------------------------------------------------------------------

 

6.Corporate Acts.  The existence of the PSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization, or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.  

7.Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Grantee, such notices or
communications shall be effectively delivered if hand delivered to you at your
principal place of employment or if sent by registered or certified mail to you
at the last address you have filed with the Company.  In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

8.Nontransferability of Agreement.  This Agreement and the PSUs and DERs
evidenced hereby may not be transferred, assigned, encumbered or pledged by you
in any manner otherwise than by will or by the laws of descent or
distribution.  The terms of the Plan and this Agreement shall be binding upon
your executors, administrators, heirs, successors and assigns.

9.Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and any member of the Company Group with respect to
the same.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.

10.Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under you.  The provisions of Section 14 shall survive following vesting and
payment of this Award without forfeiture.

11.No Rights as Shareholder. The PSUs represent an unsecured and unfunded right
to receive a payment in shares of Common Stock and associated DERs, which right
is subject to the terms, conditions, and restrictions set forth in this
Agreement and the Plan.  Accordingly, you shall have no rights as a shareholder
of the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the shares
of Common Stock subject to the PSUs, unless and until such shares of Common
Stock (if any) are delivered to you as provided herein.

12.Withholding of Taxes.  To the extent that the vesting or payment of PSUs or
DERs results in the receipt of compensation by you with respect to which any
member of the Company Group has a tax withholding obligation pursuant to
applicable law, the Company or Affiliate shall withhold from the cash and from
the shares of Common Stock otherwise to be delivered to you, that amount of cash
and that number of shares of Common Stock having a Fair Market Value equal to
the Company’s or Affiliate’s tax withholding obligations with respect to such
cash and shares of Common Stock, respectively, unless you deliver to the Company
or

-4-

--------------------------------------------------------------------------------

 

Affiliate (as applicable) at the time such cash or shares of Common Stock are
delivered to you, such amount of money as the Company or Affiliate may require
to meet such tax withholding obligations.  No payments with respect to PSUs or
DERs shall be made pursuant to this Agreement until the applicable tax
withholding requirements with respect to such event have been satisfied in
full.  The Company is making no representation or warranty as to the tax
consequences that may result from the receipt of the PSUs, the treatment of
DERs, the lapse of any vesting conditions, or the forfeiture of any PSUs
pursuant to the terms of this Agreement.

13.Amendments.  This Agreement may be modified only by a written agreement
signed by you and an authorized person on behalf of the Company who is expressly
authorized to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this Agreement without your
consent if such change is not materially adverse to your rights under this
Agreement.

14.Clawback.  Notwithstanding any provisions in the Plan and this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or pursuant to the sale of any shares of Common Stock issued hereunder
shall be subject to any clawback or other recovery by the Company to the extent
necessary to comply with applicable law, including without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any Securities and Exchange Act rule.

15.Section 409A Compliance.  Notwithstanding any provision of this Agreement to
the contrary, all provisions of this Agreement are intended to comply with
Section 409A of the Code, and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”), or an
exemption therefrom, and shall be interpreted, construed and administered in
accordance with such intent.  Any payments under this Agreement that may be
excluded from Section 409A (due to qualifying as a short-term deferral or
otherwise) shall be excluded from Section 409A to the maximum extent possible.
No payment shall be made under this Agreement if such payment would give rise to
taxation under Section 409A to any person, and any amount payable under such
provision shall be paid on the earliest date permitted with respect to such
provision by Section 409A and not before such date.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

16.Plan Controls.  By accepting this grant, you agree that the PSUs and DERs are
granted under and governed by the terms and conditions of the Plan and this
Agreement.  In the event of any conflict between the Plan and this Agreement,
the terms of the Plan shall control.  Unless otherwise defined herein,
capitalized terms used and defined in the Plan shall have the same defined
meanings in this Agreement.  




-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, as of the date first above written.

TARGA RESOURCES CORP.

 

 

By:

Name: Joe Bob Perkins

Title:   Chief Executive Officer

-6-

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

I.

Definitions.  

 

•

The “Performance Period” shall begin on January 1, 2019 and end on December 31,
2021.

 

•

The “Performance Goal” for the PSUs compares (i) the Total Return of a share of
Common Stock for each PSU Weighting Period to (ii) the Total Return of a common
share/unit of each member of the Peer Group for each such PSU Weighting Period,
to determine the TSR Performance Factor.  

 

•

The Target PSUs are subject to four PSU Weighting Periods.  The “PSU Weighting
Periods” are:

 

o

The period commencing on January 1, 2019 and ending on December 31, 2019;

 

o

The period commencing on January 1, 2020 and ending on December 31, 2020;

 

o

The period commencing on January 1, 2021 and ending on December 31, 2021; and

 

o

The entirety of the Performance Period.  

 

•

“Total Return” shall be measured by (i) subtracting the average closing price
per share/unit for the first ten trading days of a PSU Weighting Period (the
“Beginning Price”), from (ii) the sum of (a) the average closing price per
share/unit for the first ten trading days immediately following the last day of
such PSU Weighting Period (or, in the discretion of the Committee, for a
specified consecutive ten day trading period during the last month of such PSU
Weighting Period) plus (b) the aggregate amount of dividends/distributions paid
with respect to a share/unit during such PSU Weighting Period (the result being
referred to as the “Value Increase”) and (iii) dividing the Value Increase by
the Beginning Price.

 

•

“TSR Performance Factor” means a percentage, ranging from 0% to 250% (or more,
as determined by the Committee in its discretion as described herein),
determined by the Committee in accordance with Paragraph II below.  

 

•

“Vested PSUs” means a number of PSUs equal to the product of (i) the number of
Target PSUs, times (ii) the TSR Performance Factor.  

A-1

--------------------------------------------------------------------------------

 

II. TSR Performance Factor. The TSR Performance Factor will be determined as
follows:

 

•

The Committee will determine the “Guideline Performance Percentage” for each PSU
Weighting Period in accordance with the following table:

Company Total Return compared to Peer Group Total Return

Guideline Performance

Percentage1

75th Percentile or Above

250%

50th Percentile

100%

25th Percentile

50%

Below 25th Percentile2

0%

______________

1 The Guideline Performance Percentage between the 25th Percentile and the 50th
Percentile is a percentage based on a straight-line interpolation between 50%
and 100% based on a comparison of the Total Returns described above, and the
Guideline Performance Percentage between the 50th Percentile and the 75th
Percentile is a percentage based on a straight-line interpolation between 100%
and 250% based on a comparison of the Total Returns described above.

 

2 The 25th Percentile is the minimum percentile for which there is a Guideline
Performance Percentage.

 

 

•

The Guideline Performance Percentages determined for each PSU Weighting Period
will be weighted equally and will be averaged (the “Average Percentage”).  The
Average Percentage may then be decreased or increased (including above 250%) by
the Committee in its discretion taking into account all factors the Committee
deems relevant, including changes to the Peer Group occurring during the
Performance Period, anomalies in trading during the applicable trading days or
other business performance matters, to determine the TSR Performance Factor.  

 

 

•

In the event of a Change in Control, the Committee shall determine the TSR
Performance Factor as of the date such Change in Control occurs taking into
account: (A) an Average Percentage calculated based on (i) the actual Guideline
Performance Percentage determined with respect to any completed PSU Weighting
Period, and (ii) a deemed Guideline Performance Percentage of 100% for any PSU
Weighting Period that has not been completed, and (B) any other factors deemed
relevant by the Committee, in accordance with the preceding paragraph, including
any impacts related to the Change in Control.  

 

III.Adjustments to Performance Goals for Certain Events.  

 

If, during the Performance Period, there is a change in accounting standards
required by the Financial Accounting Standards Board, the above Performance
Goals shall be adjusted by the Committee as appropriate, in its discretion, to
disregard the effect of such change.  

 

A-2

--------------------------------------------------------------------------------

 

IV.Peer Group Companies.  

The “Peer Group” shall consist of the following companies:

Crestwood Energy Partners LP

NuStar Energy, L.P.

Buckeye Partners, L.P.

ONEOK, Inc.

DCP Midstream Partners L.P.

Plains GP Holdings, L.P.

Enable Midstream Partners L.P.

Tallgrass Energy, LP

EnLink Midstream,LLC

Williams Companies, Inc.

Genesis Energy, L.P.

 

 

The Committee may add or delete companies from the Peer Group (and if deleting a
company, the Committee may also substitute a new company in the Peer Group) and
provide a related adjustment in the rankings at any time during the Performance
Period, wherever, in its discretion, such deletion or adjustment is appropriate
to reflect that such peer company is no longer publicly traded or is determined
by the Committee to no longer be a peer of the Company (for example, due to a
member being acquired) or to reflect any other significant event.  

V.Committee Determination.

The Committee shall review the results with respect to the Performance Goal and
shall determine the TSR Performance Factor and the number of Vested PSUs as soon
as reasonably practical.  However, no PSUs or DERs shall be paid prior to such
determination or the time of payment specified in the Agreement.  For the sake
of clarity, any exercise of discretion or adjustments made by the Committee as
contemplated herein may be effectuated without your consent and will not be
treated (for purposes of the Plan or this Agreement) as an amendment to the
Agreement that materially reduces the benefit of the Grantee without his or her
consent.

A-3